Exhibit 10.1

 

AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 9, 2018 among Kona Grill, Inc., a
Delaware corporation (the “Borrower”), the Lenders (as defined below) party
hereto, and KeyBank National Association, a national banking association, as the
administrative agent (the “Administrative Agent”).

 

RECITALS:

 

A.     The Borrower, the Administrative Agent, and the lenders from time to time
party thereto (the “Lenders”) are parties to the Second Amended and Restated
Credit Agreement, dated as of October 12, 2016 (as previously amended and as the
same may from time to time be further amended, restated, supplemented or
otherwise modified, the “Credit Agreement”).

 

B.     The Borrower, the Administrative Agent, and the Lenders party hereto
desire to amend the Credit Agreement to modify certain provisions thereof as set
forth herein.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
agree as follows:

 

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

 

Section 2. Amendments.

 

2.1     New Definitions. Section 1.01 of the Credit Agreement is hereby amended
to add the following new definitions in alphabetical order:

 

(i)      “Amendment No. 4” means Amendment No. 4 to the Second Amended and
Restated Credit Agreement, dated as of March 9, 2018, among Borrower,
Administrative Agent, and the Lenders party thereto.

 

(ii)      “Amendment No. 4 Effective Date” means March 9, 2018.

 

(iii)    “Budget” means a consolidated budget for Borrower and its Subsidiaries
in substantially the form attached as Exhibit A to Amendment No. 4, for the
applicable fiscal year (by fiscal quarter) prepared by Borrower in accordance
with GAAP and approved by Administrative Agent, which approval shall not be
unreasonably withheld, delayed, or conditioned. If at any time, Borrower has not
submitted, or Administrative Agent has not approved, a Budget, Lenders will not
have any obligation to make any further Revolving Loans until a Budget has been
submitted by Borrower and approved by Administrative Agent. The Budget for
fiscal year 2018 is attached as Exhibit A to Amendment No. 4.

 

(iv)    “Cash” means, at any time with respect to Borrower and its Subsidiaries,
the aggregate amount of unrestricted cash, including, without limitation,
certificates of deposit and time deposits (including amounts on deposit in
accounts subject to a Control Agreement), Cash Equivalents, and marketable
securities of Borrower and its Subsidiaries.

 

 

--------------------------------------------------------------------------------

 

 

(v)    “Consolidated Restructuring Costs” means, for any period, the aggregate
amount of expenses related to Borrower’s and its Subsidiaries’ restructuring
efforts paid in cash by Borrower and its Subsidiaries, including, without
limitation, consultant fees, bank fees and bank legal fees, severance costs,
attorneys’ fees, investment banking fees, legal settlements, and other normal
and customary restructuring expenses not incurred in the ordinary course of
business.

 

(vi)     “Liquidity” means, at any time with respect to Borrower and its
Subsidiaries, Cash plus Revolving Availability.

 

(vii)     “Payment in Kind Interest Rate” means the annual interest rate listed
based on the following Leverage Ratios:

 

Leverage Ratio

Payment in Kind Interest

Greater than or equal to 6:00 to 1.00

1.85%

Greater than or equal to 5.25 to 1.00 but less than 6.00 to 1.00

1.35%

Less than 5.25 to 1.00

0.00%

 

2.2     Amendments to Certain Definitions.

 

(i)     Applicable Margin. The table in clause (ii) of the definition of
“Applicable Margin” in Section 1.01 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

Leverage Ratio

Applicable Margin for

Base Rate Loans

Applicable Margin for

LIBOR Rate Loans

Greater than or equal to 6.00 to 1.00

400 bps

500 bps

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

350 bps

450 bps

Greater than or equal to 4.75 to 1.00 but less than 5.50 to 1.00

300 bps

400 bps

Greater than or equal to 3.50 to 1.00 but less than 4.75 to 1.00

250 bps

350 bps

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

200 bps

300 bps

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

175 bps

275 bps

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

125 bps

225 bps

Less than 2.00 to 1.00

100 bps

200 bps

 

-2-

--------------------------------------------------------------------------------

 

 

(ii)     Consolidated EBITDA. The definition of “Consolidated EBITDA” is hereby
amended and restated as follows:

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication, in each case only to the extent deducted in
determining such Consolidated Net Income, (A) (i) Consolidated Interest Expense
for such period, (ii) Consolidated Depreciation and Amortization Expense for
such period, (iii) Consolidated Tax Expense for such period, (iv) the aggregate
amount of non-cash expenses relating to stock-based compensation reducing
Consolidated Net Income, (v) pre-opening store expenses paid in cash in an
aggregate amount not to exceed $550,000 plus all non-cash pre-opening store
expenses, in each case per leasehold location for such period and (vi) losses on
sales of assets and losses that are properly classified under GAAP as
extraordinary and other non-recurring noncash losses, (vii) Consolidated
Restructuring Costs, and (viii) accrued Paid in Kind Interest (the aggregate of
clauses (vii) and (viii) shall not exceed $7,500,000 during the term of this
Agreement), less (B) gains on sales of assets and gains that are properly
classified under GAAP as extraordinary and other non-recurring non-cash gains,
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP; provided, however, that Consolidated EBITDA for any
Testing Period shall (y) include the Consolidated EBITDA for any Person or
business unit that has been acquired by the Borrower or any of its Subsidiaries
for any portion of such Testing Period prior to the date of acquisition, so long
as such Consolidated EBITDA has been verified by appropriate audited financial
statements or other financial statements reasonably acceptable to the
Administrative Agent and (z) exclude the Consolidated EBITDA for any Person or
business unit that has been disposed of by the Borrower or any of its
Subsidiaries, for the portion of such Testing Period prior to the date of
disposition in any twelve-month period.

 

(iii)     Consolidated EBITDAR. The definition of “Consolidated EBITDAR” is
hereby amended and restated as follows:

 

“Consolidated EBITDAR” means, for any period, Consolidated Net Income for such
period, plus, without duplication, in each case only to the extent deducted in
determining such Consolidated Net Income, (A) (i) Consolidated Interest Expense
for such period, (ii) Consolidated Depreciation and Amortization Expense for
such period, (iii) Consolidated Tax Expense for such period, (iv) Consolidated
Rental Expense for such period, (v) the aggregate amount of non-cash expenses
relating to stock-based compensation reducing Consolidated Net Income, (vi)
pre-opening store expenses paid in cash in an aggregate amount not to exceed
$550,000 plus all non-cash pre-opening store expenses, in each case per
leasehold location for such period, (vii) lease termination, asset write-off and
exit costs associated with restaurant closures or the termination of a
previously signed lease reasonably acceptable to the Administrative Agent,
(viii) losses on sales of assets and losses that are properly classified under
GAAP as extraordinary and other non-recurring non-cash losses, (ix) Consolidated
Restructuring Costs, and (x) accrued Paid in Kind Interest (the aggregate of
clauses (ix) and (x) shall not exceed $7,500,000 during the term of this
Agreement), less (B) gains on sales of assets and gains that are properly
classified under GAAP as extraordinary and other non-recurring non-cash gains,
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP; provided, however, that Consolidated EBITDAR for any
Testing Period shall (y) include the Consolidated EBITDAR for any Person or
business unit that has been acquired by the Borrower or any of its Subsidiaries
for any portion of such Testing Period prior to the date of acquisition, so long
as such Consolidated EBITDAR has been verified by appropriate audited financial
statements or other financial statements reasonably acceptable to the
Administrative Agent and (z) exclude the Consolidated EBITDAR for any Person or
business unit that has been disposed of by the Borrower or any of its
Subsidiaries, for the portion of such Testing Period prior to the date of
disposition in any twelve-month period.

 

-3-

--------------------------------------------------------------------------------

 

 

(iv)     Consolidated Rental Expense. The definition of “Consolidated Rental
Expense” in Section 1.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Consolidated Rental Expense” means, for any period, the aggregate amount of all
fixed payments paid in cash that the Borrower and its Subsidiaries are required
to make as lessee under, or by the terms of, any lease of real property during
such period, less the aggregate amount of all payments paid in cash (or credited
against Borrower or its Subsidiaries’ fixed payments) that the Borrower or its
Subsidiaries receive as sublessor under, or by the terms of, any sublease,
license, or occupancy agreement of any lease of real property during such
period; provided, however, that Consolidated Rental Expense for any period shall
exclude the payments associated with any leased real property for which the
Borrower and its Subsidiaries has terminated the lease applicable to such leased
real property as of the last day of such period so long as no payments are made
(or required to be made) by the Borrower or its Subsidiaries after the date such
lease is terminated.

 

(v)      Excluded Deposit Account. The definition of “Excluded Deposit Account”
in Section 1.01 of the Credit Agreement is hereby deleted in its entirety.

 

(vi)     Event of Default. The definition of “Event of Default” in Section 1.01
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Event of Default” has the meaning provided in Section 8.01 hereof.

 

(vii)     Maturity Date. The definition of “Maturity Date” in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, January
13, 2020, (b) with respect to the Initial Term Facility, January 13, 2020, and
(c) with respect to any Incremental Term Facility, as determined in accordance
with Section 2.16, provided that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

(viii)    Revolving Facility Termination Date Maturity Date. The definition of
“Revolving Facility Termination Date” in Section 1.01 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“Revolving Facility Termination Date” means the earlier of (i) January 13, 2020,
or (ii) the date that the Commitments have been terminated pursuant to Section
8.02.

 

2.3     Payment in Kind Interest. Section 2.08 of the Credit Agreement is hereby
amended to add the following:

 

(g)     Payment in Kind Interest. Interest will accrue on a daily basis on the
average daily outstanding balance of the Revolving Commitment at the Payment in
Kind Interest Rate (the “PIK Interest”). Lenders hereby waive the accrued and
unpaid PIK Interest for the applicable fiscal quarter so long as no Default or
Event of Default occurs after the Amendment No. 4 Effective Date. If any Default
or Event of Default occurs after the Amendment No. 4 Effective Date, all PIK
Interest accruing thereafter will not be waived and will be due and payable in
full upon the Maturity Date of the Revolving Credit Facility or earlier
acceleration thereof, or the refinancing of the Credit Facility, whichever
occurs first.

 

-4-

--------------------------------------------------------------------------------

 

 

2.4     Revolving Commitment. Section 2.11 of the Credit Agreement is hereby
amended to add the following:

 

(d)     Mandatory Partial Reduction of Total Revolving Commitment. On the
Amendment No. 4 Effective Date, the Total Revolving Commitment will be reduced
to $25,000,000; on June 30, 2018, the Total Revolving Commitment will be reduced
to $22,500,000; and on December 31, 2018, the Total Revolving Commitment will be
reduced to $20,000,000. These reductions include any reductions pursuant to
Section 2.11(e) below. Any such reduction shall apply proportionately (based on
each Lender’s Revolving Facility Percentage) and permanently reduce the
Revolving Commitment of each Lender, and such reduction shall apply
proportionately and permanently reduce the LC Commitment Amount, but only to the
extent that the Unused Total Revolving Commitment would be reduced below any
such limits.

 

(e)     Excess Liquidity Partial Reduction of Total Revolving Commitment. If
Borrower’s and its Subsidiaries’ Liquidity exceeds $5,000,000, measured at the
end of any of Borrower’s fiscal quarters, the Total Revolving Commitment will be
reduced in $250,000 increments in order to reduce the Liquidity to $5,000,000 or
such lesser amount to account for the $250,000 increment. For example, if
Borrower’s and its Subsidiaries’ Liquidity, measured at the end of any of
Borrower’s fiscal quarters, is $5,400,000, the Total Revolving Commitment would
be reduced by $500,000 and Borrower’s and its Subsidiaries’ Liquidity would be
$4,900,000. Any such reduction shall apply proportionately (based on each
Lender’s Revolving Facility Percentage) and permanently reduce the Revolving
Commitment of each Lender, and such reduction shall apply proportionately and
permanently reduce the LC Commitment Amount, but only to the extent that the
Unused Total Revolving Commitment would be reduced below any such limits. Any
such permanent reductions will apply toward the required permanent reductions of
the Total Revolving Commitment pursuant to Section 2.11(d) above.

 

2.5     Mandatory Payments. Sections 2.12(b)(v), 2.12(b)(vi), and 2.12(b)(vii)
of the Credit Agreement are hereby deleted in their entirety and replaced with
the following:

 

(v)     Certain Proceeds of Asset Sales and Events of Loss. If on any date, any
Credit Party receives Net Cash Proceeds from an Asset Sale (including in
connection with any Sale and Lease-Back Transaction, only if such Sale and
Lease-Back Transaction relates to property acquired prior to the Closing Date)
or an Event of Loss, then within 10 Business Days of receipt thereof by such
Credit Party, such Credit Party shall reduce the aggregate outstanding principal
amount of all Revolving Loans and, after the Revolving Loans have been paid in
full, Unpaid Drawings, in an aggregate amount at least equal to the Net Cash
Proceeds from such Asset Sale or Event of Loss. Any such reduction shall apply
proportionately (based on each Lender’s Revolving Facility Percentage) and
permanently reduce the Revolving Commitment of each Lender, and such reduction
shall apply proportionately and permanently reduce the LC Commitment Amount, but
only to the extent that the Unused Total Revolving Commitment would be reduced
below any such limits.

 

-5-

--------------------------------------------------------------------------------

 

 

(vi)     Proceeds of Equity Offerings. If during any fiscal year the Borrower or
any of its Subsidiaries receives Net Cash Proceeds from any Equity Offering, the
Borrower shall reduce, within 10 Business Days of receipt thereof, the aggregate
outstanding principal amount of all Revolving Loans and, after the Revolving
Loans have been paid in full, Unpaid Drawings, in an aggregate amount at least
equal to 50% of the Net Cash Proceeds from the Equity Offering. Any such
reduction shall apply proportionately (based on each Lender’s Revolving Facility
Percentage) and permanently reduce the Revolving Commitment of each Lender, and
such reduction shall apply proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits.

 

(vii)     Excess Cash. If on any date Borrower’s and its Subsidiaries’ Cash
exceeds $3,500,000 (after giving effect to any other payments on such date and
any payments made within the prior fifteen (15) days that have not yet cleared
the bank on which such payment was drawn), then Borrower shall on such day,
reduce the aggregate outstanding principal amount of all Revolving Loans and,
after the Revolving Loans have been reduced to zero, Unpaid Drawings, in an
aggregate amount at least equal to Borrower’s and its Subsidiaries’ Cash in
excess of $3,500,000. Any such payment shall apply proportionately (based on
each Lender’s Revolving Facility Percentage).

 

2.6     Maturity Extension. Section 2.17 of the Credit Agreement is hereby
deleted in its entirety.

 

2.7     Conditions Precedent to All Credit Events. Section 4.02 of the Credit
Agreement is hereby amended to add the following:

 

(c)    Budget Variance. At the time of each Revolving Borrowing, Borrower’s and
its Subsidiaries’ Consolidated EBITDAR for the applicable fiscal quarter shall
not deviate more than seven and one-half percent (7.5%) negatively from the
Consolidated EBITDAR on the approved Budget for such fiscal quarter.

 

2.8     Budgets and Forecasts. Section 6.01(d) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

(d)     Budgets and Forecasts. Not later than December 1, 2018, Borrower shall
provide a consolidated Budget in substantially the form attached as Exhibit A to
Amendment No. 4 for the fiscal year ending December 31, 2019. In addition to the
Budget, Borrower shall provide to Administrative Agent a balance sheet, income
statement, operating cash flows and capital expenditures of the Borrower and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which such forecasts and Budget are based.

 

2.9     Monthly Reporting. Section 6.01(r) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

(r)     Monthly Reporting. As soon as available and in any event within 20 days
after the end of each calendar month, (i) the unaudited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as of the end of such
monthly period and the related unaudited consolidated statements of income and
unaudited consolidated statements of cash flows for such monthly period and/or
for the fiscal year to date, and setting forth, in the case of such unaudited
consolidated statements of income and unaudited consolidated statements of cash
flows, comparative figures for (x) the related periods in the prior fiscal year
and (y) the projections most recently delivered to the Administrative Agent and
the Lenders, and which shall be certified on behalf of the Borrower by the Chief
Financial Officer of the Borrower subject to changes resulting from normal
year-end audit adjustments, in a form consistent with the certification
delivered by the Borrower under Section 6.01(b) above; (ii) the covenant
compliance projections, including the principal assumptions upon which such
projections are based; (iii) a variance analysis and report comparing actual
monthly and year-to-date results of operations against the current budget and
forecasts, in a form and detail reasonably acceptable to the Administrative
Agent; and (iv) a cash flow statement and Cash report for the immediately
preceding thirteen (13) weeks, in a form and detail reasonably acceptable to the
Administrative Agent. In addition, between 25 and 30 days after the end of each
month, Borrower’s Chief Executive Officer and Chief Financial Officer will meet
by conference call or on-site at Borrower’s corporate offices with
representatives of the Administrative Agent and Lenders to fully discuss and
analyze the Credit Parties’ financial condition and results of operation and
such other matters as the Administrative Agent or Lenders request. Borrower’s
Chief Executive Officer and Chief Financial Officer will be prepared to give a
detailed presentation of the Credit Parties’ financial condition and results of
operation and any other matters requested in advance by the Administrative Agent
or Lenders and promptly after such meeting respond to any matters discussed at
the meeting for which follow-up is requested.

 

-6-

--------------------------------------------------------------------------------

 

 

2.10     Control Accounts. Section 6.12 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

Section 6.12     Control Agreements. On the Amendment No. 4 Effective Date,
Borrower shall furnish to Administrative Agent a list of all of Borrower and its
Subsidiaries’ existing Deposit Accounts. Within 90 days after the Amendment No.
4 Effective Date, Borrower and its Subsidiaries will execute, and cause Stearns
Bank, as the Depositary Bank, to execute Deposit Account Control Agreements (in
such form as reasonably agreed to by the Administrative Agent) encompassing no
less than eighty percent (80%) of Borrower’s and its Subsidiaries’ Cash
(measured as of March 31, 2018), and shall thereafter maintain such Deposit
Account Control Agreements. Within 90 days after an Event of Default has
occurred, Borrower and its Subsidiaries will execute, and cause all of the
Depositary Banks, to execute Deposit Account Control Agreements (in such form as
reasonably agreed to by the Administrative Agent) for all of Borrower and its
Subsidiaries’ Deposit Accounts.

 

2.11     Restructuring Consultant. Article VI of the Credit Agreement is hereby
amended to add the following:

 

Section 6.18     Restructuring Consultant. Promptly after the Amendment No. 4
Effective Date, Borrower will engage and continuously employ a nationally
recognized consultant with at least ten (10) years’ experience restructuring
similar restaurant companies or concepts, reasonably acceptable to
Administrative Agent. Borrower may replace the consultant from time-to-time at
Borrower’s discretion, subject to the first sentence of this Section. Borrower’s
consultant will review and validate Borrower’s business plan to reduce costs and
increase margins and net cash flow. Consultant will provide Borrower and
Administrative Agent written calendar quarterly reports on Borrower’s
restructuring efforts and benchmark monitoring against Borrower’s business plan,
budget, forecasts, and proforma cash flow statement.

 

2.12    Consolidation, Merger, Acquisitions, Asset Sales, etc. Section 7.02(b)
and Section 7.02(d) of the Credit Agreement are hereby deleted in their entirety
and replaced with the following:

 

(b)      any Asset Sale approved by the Administrative Agent, which approval
shall not be unreasonably withheld, delayed, or conditioned;

 

-7-

--------------------------------------------------------------------------------

 

 

(d)       [RESERVED]

 

2.13     Restricted Payments. Section 7.06 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

Section 7.06     Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment without the prior written
approval of Administrative Agent, which approval may be given or withheld in
Administrative Agent’s sole and absolute discretion.

 

2.14     Leverage Ratio. Section 7.07(a) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

(a)      Leverage Ratio. The Credit Parties will not permit the Leverage Ratio
of the Credit Parties and their Subsidiaries to be greater than the maximum
ratio specified below at any time during the fiscal quarter ended on the date
set forth opposite such maximum ratio:

 

Fiscal Quarter

Maximum Leverage Ratio

Mar 31, 2018

6.25 to 1.00

Jun 30, 2018

6.00 to 1.00

Sep 30, 2018

5.50 to 1.00

Dec 31, 2018

5.00 to 1.00

Mar 31, 2019

5.00 to 1.00

Jun 30, 2019

5.00 to 1.00

Sept 30, 2019 and each fiscal quarter thereafter

4.25 to 1.00

 

Notwithstanding anything to the contrary in this Section 7.07(a), if
Administrative Agent, in its sole and absolute discretion, approves any
Restricted Payment pursuant to Section 7.06, effective immediately upon the
declaration, payment or making of such Restricted Payment and thereafter during
the term of this Agreement, the Credit Parties will not permit at any time the
Leverage Ratio of the Credit Parties and their Subsidiaries to be greater than
4.25 to 1.00.

 

-8-

--------------------------------------------------------------------------------

 

 

2.15       Fixed Charge Coverage Ratio. The table in Section 7.07(b) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

Fiscal Quarter

Minimum Fixed Charge Coverage Ratio

 

Mar 31, 2018

1.10 to 1.00

Jun 30, 2018

1.10 to 1.00

Sep 30, 2018

1.10 to 1.00

Dec 31, 2018

1.15 to 1.00

Mar 31, 2019

1.15 to 1.00

Jun 30, 2019

1.20 to 1.00

Sept 30, 2019

1.20 to 1.00

 

2.16        Liquidity Covenant. Section 7.07 of the Credit Agreement is hereby
amended to add the following:

 

(c)     Liquidity Test. Borrower will not permit Liquidity of the Borrower and
its Subsidiaries’ to be less than $1,000,000 at any time.

 

2.17        Bank Accounts. Section 7.12 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

Section 7.12 Bank Accounts. Neither the Borrower nor any of its Subsidiaries
shall establish any new Deposit Accounts after the Amendment No. 4 Effective
Date unless, prior to depositing any funds into the Deposit Account, the
Borrower or its Subsidiary, the Administrative Agent, and the depository
institution at which the account is to be opened enter into a Control Agreement
pursuant to which such depository institution acknowledges the security interest
of the Administrative Agent in such Deposit Account, agrees to comply with
instructions originated by the Administrative Agent directing disposition of the
funds in the Deposit Account without further consent from the Borrower or such
Subsidiary, and agrees to subordinate and limit any security interest such
depository institution may have in the Deposit Account and waive all rights of
set-off with respect thereto (other than for customary fees and expenses and
returned checks) on terms reasonably satisfactory to the Administrative Agent.
32

 

2.18        Lease Incurrence Test. Section 7.15 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

Section 7.15     Leases. No Credit Party will, nor will any Credit Party permit
any of its Subsidiaries to, contract, create, incur, assume or suffer to exist
any lease or similar arrangement of Real Property without the prior written
consent of the Administrative Agent, which consent will not be unreasonably
withheld, delayed, or conditioned.

 

2.19        Capital Expenditures. Article VII of the Credit Agreement is hereby
amended to add the following:

 

Section 7.17     Capital Expenditures Test. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, contract, create, incur, or
assume Capital Expenditures in any fiscal year in excess of the maximum Capital
Expenditures referenced below, if after giving pro forma effect to such Capital
Expenditure the Leverage Ratio would be as follows, unless otherwise approved by
Administrative Agent in its sole and absolute discretion:

 

Leverage Ratio

Maximum Capital Expenditures

Greater than or equal to 5.00 to 1.00

$1,800,000

Greater than or equal to 4.25 to 1.00 but less than 5.00 to 1.00

$2,500,000

Less than 4.25 to 1.00

No Maximum Limit

 

-9-

--------------------------------------------------------------------------------

 

 

Section 3. Effectiveness.

 

3.1     Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

 

(i)     Amendment Executed. This Amendment and Amendment No. 1 to Amended and
Restated Pledge and Security Agreement shall have been executed by the Borrower,
each Subsidiary Guarantor, the Administrative Agent, and the Required Lenders,
and counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

 

(ii)     Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate from the Borrower certifying that, after giving effect to
this Amendment and Amendment No. 1 to Amended and Restated Pledge and Security,
(a) all representations and warranties of the Credit Parties contained herein or
in the other Loan Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Amendment No. 4 Effective Date (as defined in Section 3.2 below)
and the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made, and (b) no Default or Event of Default has
occurred and is continuing.

 

(iii)     Fees and Expenses. The Administrative Agent and Lenders shall have
received (a) the amendment fees referenced in Section 3.1(iv); (b) all expenses
(including reasonable fees and disbursements of outside counsel to the
Administrative Agent and the allocated internal costs of Administrative Agent’s
in-house counsel) in connection with the preparation, negotiation and
effectiveness of this Amendment; and Amendment No. 1 to Amended and Restated
Pledge and Security Agreement (c) any other amounts due and payable by the
Borrower under the Credit Agreement on or prior to the date hereof.

 

(iv)    Amendment Fees. The Administrative Agent shall have received an
amendment fee of $50,000. Each Lender shall have received an amendment fee equal
to sixty basis points (0.0060) multiplied by such Lender’s Revolving Commitment.
All such amendment fees shall be fully earned and non-refundable upon the
Amendment No. 4 Effective Date.

 

(v)     Deposit Accounts. The Administrative Agent shall have received a list of
all of Borrower and its Subsidiaries’ existing Deposit Accounts, certified by
Borrower.

 

(vi)     Budget. The Administrative Agent shall have received Borrower’s Budget,
in form and substance acceptable to Administrative Agent.

 

(vi)    Other Matters. The Borrower and each Subsidiary Guarantor shall have
provided such other items and shall have satisfied such other conditions as may
be reasonably required by the Administrative Agent.

 

3.2     Amendment No. 4 Effective Date. This Amendment shall be effective as of
the date hereof (the “Amendment No. 4 Effective Date”) upon the satisfaction of
the conditions precedent set forth above. Unless otherwise specifically set
forth herein, each of the amendments and other modifications set forth in this
Amendment shall be effective on and after the Amendment No. 4 Effective Date.

 

-10-

--------------------------------------------------------------------------------

 

 

3.3     Waiver of Covenant Defaults. As an accommodation to Borrower and in
consideration of the covenants and agreements contained herein, Lenders hereby
waive Borrower’s defaults under Section 7.07(a) and Section 7.07(b) of the
Credit Agreement for the fiscal quarter ending December 31, 2017. This waiver is
applicable only to the specific instances and defaults referenced above and not
to any other existing or future defaults of any kind. To the extent waived by
Lenders, Lenders hereby reinstate the strict performance and time of the essence
provisions of the Credit Agreement. Lenders reserve all of their rights and
remedies including without limitation, those contained in the Credit Agreement
with regard to defaults that exist now or in the future. Nothing herein shall be
construed as obligating Lenders to provide written notice of any future defaults
or waiving any future defaults, whether or not similar to the defaults waived in
this Amendment.

 

Section 4. Miscellaneous.

 

4.1    Representations and Warranties. The Borrower and each Subsidiary
Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders, on its own behalf and not on behalf of the
other Credit Parties, that:

 

(i)     the Borrower and each Subsidiary Guarantor has the legal power and
authority to execute and deliver this Amendment;

 

(ii)     the officers executing this Amendment on behalf of the Borrower and
each Subsidiary Guarantor have been duly authorized to execute and deliver the
same and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

 

(iii)     the execution and delivery hereof by the Borrower or each Subsidiary
Guarantor and the performance and observance by the Borrower and each Subsidiary
Guarantor of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any Subsidiary Guarantor or any law
applicable to the Borrower or any Subsidiary Guarantor or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Borrower or such Subsidiary
Guarantor;

 

(iv)     no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof;

 

(v)     neither the Borrower nor any Subsidiary Guarantor has any claim or
offset against, or defense or counterclaim to, any obligations or liabilities of
the Borrower or such Subsidiary Guarantor under the Credit Agreement or any
other Loan Document;

 

(vi)     this Amendment constitutes a valid and binding obligation of the
Borrower and each Subsidiary Guarantor in every respect, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, or other similar laws of general application
affecting the enforcement of creditors’ rights or by general principles of
equity limiting the availability of equitable remedies; and

 

(vii)     each of the representations and warranties set forth in Article V of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.

 

-11-

--------------------------------------------------------------------------------

 

 

4.2     Credit Agreement Unaffected. Each reference to the Credit Agreement in
this Amendment or in any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby. This Amendment is a Loan
Document. In the event of any conflict between the terms and provisions of this
Amendment and the terms and provisions of the Credit Agreement or any other Loan
Agreement, the terms and provisions of this Amendment shall govern and prevail.

 

4.3      Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by
signing this Amendment:

 

(i)     consents and agrees to and acknowledges the terms of this Amendment;

 

(ii)     acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or otherwise bound shall continue in full force
and effect and that all of such Subsidiary Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment;

 

(iii)    represents and warrants to the Administrative Agent and the Lenders
that all representations and warranties made by such Subsidiary Guarantor and
contained in this Amendment or any other Loan Document to which it is a party
are true and correct in all material respects on and as of the Amendment No. 4
Effective Date to the same extent as though made on and as of the Amendment No.
4 Effective Date, except to the extent that any thereof expressly relate to an
earlier date; and

 

(iv)     acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (B) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Credit Agreement.

 

4.4     Waiver. The Borrower and each Subsidiary Guarantor, by signing below,
hereby waives and releases the Administrative Agent, each of the Lenders and
their respective Related Parties from any and all claims, offsets, defenses and
counterclaims of which the Borrower and any Subsidiary Guarantor is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

 

4.5     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, amend, or otherwise affect the rights and remedies of the Lenders or
the Administrative Agent under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective solely with respect to the matters expressly referred to herein.

 

4.6     Entire Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents, integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

-12-

--------------------------------------------------------------------------------

 

 

4.7     Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
electronic signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

4.8     Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER, FOR ITSELF AND ITS SUBSIDIARIES, HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

4.9     JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

[Signature pages follow.]

 

-13-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

Kona Grill, Inc., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Berke Bakay 

 

 

Name:

 Berke Bakay 

 

 

Title:

Chief Executive Officer and President 

 

                  KeyBank National Association, a national banking association,
as the Administrative Agent and as a Lender             By: /s/ Quinn Kelly    
Name:  Quinn Kelly     Title: Vice President             ZB, N.A. dba Zions
First National Bank, a national banking association, as a Lender             By:
/s/ Adam Whitefield     Name:  Adam Whitefield     Title: Vice President   

 

 

 

 

Each of the undersigned acknowledge the terms of and consent to the foregoing:

 

KONA RESTAURANT HOLDINGS, INC.,

KONA SUSHI, INC.,

KONA MACADAMIA, INC.,

KONA BALTIMORE, INC.,

KONA GRILL INTERNATIONAL HOLDINGS, INC.,

KONA GRILL INTERNATIONAL, INC.,

KONA GRILL PUERTO RICO, INC.,

each as a Subsidiary Guarantor

 

By:/s/ Berke Bakay                                       

Name: Berke Bakay                                      

Title: President                                              

 

 

 

KONA TEXAS RESTAURANTS, INC., 

as a Subsidiary Guarantor

 

By:/s/ Christi Hing                                        

Name: Christi Hing                                       

Title: Secretary                                              

 

-14-

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Budget

 

 